Citation Nr: 0330264	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-07 804	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1990 decision of the Board of Veterans' Appeals 
(Board) which denied entitlement to service connection for a 
brainstem lesion, blackout spells, dizziness, vasovagal 
syncope, and a heart disorder.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for dizziness due to a brain lesion will be the 
subject of a separate decision.)


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The moving party had active service from May 1962 to October 
1968.

This matter comes before the Board from a February 2002 
motion for revision or reversal on the grounds of CUE in that 
portion of a February 1990 decision of the Board that denied 
service connection for a brainstem lesion, blackout spells, 
dizziness, vasovagal syncope, and a heart disorder.


FINDING OF FACT

The moving party has not alleged any error of fact or law in 
the February 1990 Board decision that compels the conclusion 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

A valid claim of CUE in the February 1990 Board decision 
denying entitlement to service connection for a brainstem 
lesion, blackout spells, dizziness, vasovagal syncope, and a 
heart disorder has not been made.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 1401, 1402, 1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of the VCAA do 
not apply to a motion to revise a prior Board decision on the 
basis of clear and unmistakable error because such a motion 
is not a claim for VA benefits, but a collateral attack on a 
prior final decision.  The moving party with regard to such a 
motion to revise a prior Board decision is therefore not a 
"claimant" under 38 U.S.C.A. § 5100 (West 2002).  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision. 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2003).  All final Board 
decisions are subject to revision on the grounds of clear and 
unmistakable error.  38 C.F.R. § 20.1400(b) (2003).  A final 
decision is one which was appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a) (2003).

A claim of CUE is not a claim or application for Department 
of Veterans Affairs (VA) benefits.  Therefore, duties 
associated with such claims or applications are inapplicable, 
including notification under 38 U.S.C.A. § 5103 of the 
existence of evidence which might complete a claimant's 
application for benefits and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2003).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions for reopening 
claims on the grounds of new and material evidence under 38 
U.S.C.A. § 5108 apply to clear and unmistakable error claims.  
38 C.F.R. § 20.1411(a) and (b) (2003).  A clear and 
unmistakable error motion is not an appeal and therefore, 
with certain exceptions, it is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20, which pertain to the processing 
and disposition of appeals.  38 C.F.R. § 20.1400 (2003).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error - (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2003).

§ 20.1404 Rule 1404.  Filing and pleading 
requirements; withdrawal.

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

38 C.F.R. § 20.1404(b) (2003).

The moving party alleges CUE in that portion of the February 
1990 Board decision that denied service connection for a 
brainstem lesion, blackout spells, dizziness, vasovagal 
syncope, and a heart disorder.  He contends that not all 
pertinent records, including service medical records and VA 
and private treatment records, were of record at the time of 
the February 1990.  He asserts that if additional evidence, 
including a 1969 record of private outpatient treatment, 
submitted in January 1999, and testimony by the moving party, 
had been considered at the time of the February 1990 Board 
decision, the result would have been manifestly different but 
for the alleged error.

The evidence of record at the time of the Board's February 
1990 decision included the moving party's service medical 
records.  The clinical evaluation of all systems was normal 
at the time of the entrance examination in May 1962.  The 
moving party was seen in June 1962 for complaints of dizzy 
spells.  Blood pressure was recorded as 102/80.  He was seen 
again in June 1962 and reported the onset of a frontal 
headache that day.  It was noted that he had an immunization, 
probably typhoid.  In September 1962, he was seen for 
complaints of continuous headache.  It was indicated that he 
had a cut on his face due to an automobile accident.  The 
headaches were described as frontal.  On reenlistment 
examination in October 1964, the moving party denied a 
history of headache, dizziness or fainting spells.  The 
clinical evaluation of all systems was normal.  In August 
1967 he was seen for complaints of headache and chills and 
the impression was viral infections.  On separation 
examination in October 1968, he answered in the affirmative 
to the questions of whether he now, or in the past, had 
dizziness or fainting spells, frequent or severe headache or 
history of head injury.  The examiner noted that he had had 
right parietal headaches following a bunker falling on his 
head in Vietnam.  Blood pressure was recorded as 124/74.  The 
clinical evaluation of all systems was normal. 

On VA examination in April 1970, the moving party reported 
anterior central chest pain since 1963.  Blood pressure was 
recorded as 130/80.  The cardiovascular system and the head, 
face and neck were described as normal.  Neurological 
examination noted that reflexes were very hypoactive.  A 
chest x-ray was negative.  The diagnoses included history of 
chest pain, no abnormal findings. 

On VA psychiatric examination in April 1970, the moving party 
reported chest pain since 1963.  He described a tearing pain 
in both sides of his chest when he became excited or had to 
breathe heavily.   It was found that he was mentally 
competent and not psychotic.  No psychiatric diagnosis was 
made.

On VA examination in July 1982, the moving party reported 
that Corgard had been prescribed for the previous two years 
for high blood pressure.  He reported that he was currently 
be evaluated for dizziness.  He reported that he had been off 
work for 22 weeks as advised by physician, due to dizziness.  
On examination, the evaluation of the heart was normal.  The 
examiner noted that review of his chart showed that he was 
seen at the ear, nose and throat (ENT) clinic and referred to 
Neurology due to dizziness in July 1981.  It was noted that 
October 1981 EKG and
Holter monitor were normal.  It was noted that cardiologic 
examination showed no evidence to support cardiac etiology of 
dizzy spells.  It was indicated that in July 1981 he was 
prescribed Antivert to due dizziness.  The diagnoses included 
vasovagal syncope characterized as dizziness.  

An Indiana University Hospitals discharge summary dated in 
August 1982 shows that the blood pressure was 154/88 in the 
left arm and 158/84 in the right arm.  It was noted that 
during hospitalization, CT scan was read as within normal 
limits.  Chest x-rays were normal.  EEG testing revealed no 
epiliptiform activity, nor areas of focal slowing.  Visual 
evoked responses were normal.  The impression was dizziness, 
etiology undetermined.  It was noted that abnormal auditory 
brainstem evoked responses were suggestive of involvement at 
the ponto-mesencephalic level on the right and arterial 
hypertension by clinical history.  Reports of 
electroencephalography dated in August 1982, December 1982 
and December 1983 indicated that brainstem auditory evoked 
responses were abnormal.  The impressions indicated lesions 
involving the pons on the right and the midbrain on the left.

A July 1982 statement of Dr. Moe noted complaints of right 
eye double vision and dizziness, etiology unknown.  A 
contusion of the right shin was also noted.  The moving party 
reported that symptoms first appeared in November 1968.  It 
was indicated that the diagnosis was the same as the reported 
complaints.  It was noted that the date of the first visit 
was in November 1978 and the dated of the last visit was in 
May 1982.  A September 1983 doctor's statement noted 
complaints of dizziness and heart flutters.  The diagnosis 
was lesion right pon (brain).  It was indicated that the date 
of the first treatment was in September 1983.  

A February 1985 medical statement of Dr. Russell showed that 
subjective symptoms of dizziness with recurrent heart 
flutter.  The diagnoses were episodic dizziness secondary to 
a brain stem lesion at the pontomesene cephalic junction and 
atrial arrhythmias and systemic hypertension.  It was 
indicated that the date of the first visit was in September 
1983 and the date of the last visit was in January 1985.  It 
was remarked that the moving party was still experiencing 
dizzy spells daily.  

In March 1985, the moving party submitted a written narrative 
history of his complaints, in which he reported that he first 
began to have problems with dizziness after being wounded by 
a hand grenade.  He reported that doctors told him that his 
dizziness was probably caused by his inner ear and prescribed 
Antivert.  He indicated that dizziness and heart palpitations 
increased in frequency until 1979, when he had his first 
blackout spell.  He reported that he had a second blackout 
spell in 1980 and was hospitalized.  He indicated that the 
doctors determined that he had heart palpitations and non-
specific vertigo and that brainstem auditory evoked response 
tests revealed abnormal findings.  He summarized treatment 
received from 1981 to February 1985.  

A March 1985 statement of the moving party's spouse indicated 
that she was concerned about his problem with severe 
dizziness and blackout spells.  She indicated that when he 
returned from Vietnam, he often complained of a sensation of 
drunkenness even though he hadn't been drinking.  She 
indicated that the condition worsened and that his doctor 
told him he couldn't work or drive.

On VA examination in January 1986, the moving party provided 
the examiner the written narrative history of his complaints 
submitted in April 1985 and noted above.  He reported that he 
was unemployable since his onset of vertigo with blackout 
spells.  He reported continuous dizziness.  He reported that 
he had some increased blood pressure in the past with 
"PATs".  He related that the latter came on ten to twelve 
times a day, but had been fairly well controlled with 
Corgard.  He denied myocardial infarction, known cardiac 
murmurs or symptoms suggestive of cardiac decompensation or 
angina pectoris.  Examination of the heart was normal.  
Neurologic examination revealed no motor, cranial or sensory 
nerve deficits.  A chest x-ray was normal.  The diagnoses 
included documented brain stem lesion in pons - severe 
compromise of quality of his existence and employability; 
arteriosclerotic heart disease with PAT, minimal to moderate 
disability as far as quality of his existence is concerned.  

A February 1986 decision of the Social Security 
Administration indicated that the moving party testified at a 
hearing in October 1985 with regard to his claim for 
benefits.  He testified that he was wounded in Vietnam by a 
hand grenade after which he started having problems with 
dizziness.  He testified that he later had episodes when he 
passed out.  He testified that testing determined that 
dizziness was the result of a lesion in the right pons area 
of the brained.  He also indicted that he developed heart 
palpitations for which he currently took 80 milligrams of 
Gorgard daily.  It was concluded that he was suffering from a 
severe impairment manifested by frequent, debilitating dizzy 
spells as a result of a lesion on the pons on the right of 
the brain, blurred vision, headaches, memory loss, and 
arrhythmia.  It was indicated that he had problems with dizzy 
spells since approximately 1965.  

The evidence included a transcript of a May 1987 deposition 
of Hamp H. Green, M.D.  He testified that the moving party 
was referred to him in May 1984 and reported that in 1972 or 
1973 he began having episodes of feeling tipsy, that would 
occur one to two times per month and last for approximately 
30 seconds.  He testified that the record brought by the 
moving party reflected that the episodes began in 1965, 
lasting up to thirty to forty minutes at a time and that his 
dizziness and syncopal episodes had altered his life style.  
He testified that his diagnosis was episodic dizziness, 
probably secondary to brain stem lesion and past history of 
atrial arrhythmias and systemic hypertension.  

The record also included a transcript of a September 1987 
deposition of a VA audiologist.  The audiologist testified 
that testing revealed an abnormality in the brain stem and 
that a lesion in the brain stem could result in dizziness but 
that there were many things that could cause dizziness.  The 
audiologist indicated that he had no evaluation of the moving 
party's dizziness.  

The pertinent law and regulation in effect at the time of the 
February 1990 Board decision provided that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C. 
§§ 310, 331 (1988); 38 C.F.R. § 3.303 (1989).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and cardiovascular-renal disease, 
including hypertension, and a brain tumor, become manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 301, 312, 313, 337, (1988); 38 C.F.R. §§ 3.307, 
3.309 (1989).

Regulations also provided that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1989). 

There is support in the record for the Board's finding that 
service connection for a brain stem lesion, blackout spells, 
dizziness, vasovagal syncope and a heart disorder was not 
warranted.  The service medical records showed that the 
moving party was seen for complaints of dizziness and 
headaches during service.  At the time of separation from 
service, he reported a history of dizziness or fainting 
spells, frequent or severe headaches or history of head 
injury.  The examination report noted that he had headaches 
after a bunker fell on his head in Vietnam.  The separation 
examination, however, did not show any pertinent diagnoses.  
The service medical records did not show a heart disorder or 
hypertension during service.  

The postservice medical evidence showed that the moving party 
reported that he experienced dizziness during service, which 
continued after service.  In March 1985 he reported that the 
first blackout spell was in 1979.  The medical evidence 
showed that a brainstem lesion was first diagnosed in 1982.  
The July 1982 statement of Dr. Moe showed that the first 
treatment for dizziness was reported to be in November 1978.  
The medical evidence did not include any competent medical 
opinion linking the moving party's blackout spells, syncope, 
dizziness or brainstem lesion to a head injury in service or 
the reported dizzy spells in service.  Hypertension was not 
demonstrated during service and was not shown on VA 
examination in 1970.  On VA examination in July 1982, the 
moving party reported that he had been prescribed medication 
two years earlier for hypertension.  There was no competent 
medical evidence of the onset hypertension or a heart 
disorder during service or that either were manifested to a 
compensable degree within one year after discharge from 
active service.  There was no medical evidence linking 
hypertension or a heart disorder to the active service.  
Thus, there is a tenable basis in the record for the Board's 
February 1990 decision.

The moving party has argued that evidence of record after the 
February 1990 Board decision support his claim that CUE in 
that portion February 1990 Board decision that denied service 
connection for a brainstem lesion, blackout spells, 
dizziness, vasovagal syncope, and a heart disorder.  Evidence 
that was not of record at the time of the February 1990 
decision cannot be used to determine if CUE occurred.  See 38 
C.F.R. § 20.1403(b) (2003).  As for VA records in particular, 
the Board emphasizes that for a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b)(2)(2003); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The constructive possession holding of 
Bell is not applicable to decisions rendered prior to July 
21, 1992. VAOPGCPREC 12-95 (May 10, 1995), published at 60 
Fed. Reg. 43,186 (1995).  Therefore any evidence submitted 
after the Board's February 1990 decision is not for 
consideration in this matter.

The moving party has also indicated that if he had testified 
prior to the Board's February 1990 decision, that testimony 
would have would have been different.  The record shows that 
prior to the Board's February 1990 decision, in June 1988, 
the moving party withdrew his request for hearing.  The Board 
also points out that regulations clearly provides that any 
failure of the VA's duty to assist cannot be the basis for 
CUE in a Board decision.  38 C.F.R. § 20.1403(d)(2)(2003).

The Board in February 1990 discussed the facts shown in the 
record and based its conclusion on those facts.  The moving 
party has not pointed to any fact that was known at the time 
that was not before the Board at the time of the February 
1990.  At most, the moving party is disagreeing with how the 
Board evaluated the facts before it, which cannot constitute 
clear and unmistakable error.  38 C.F.R. § 20.1403(d) (2003).  
It is not absolutely clear that the result of the February 
1990 Board decision would have been different, and there is 
no clear and unmistakable error in it.  38 C.F.R. 
§ 20.1403(c) (2003).

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  
As such, the Board's February 1990 decision was not clearly 
and unmistakably erroneous.

The claim of CUE in the February 1990 denial of the claim of 
service connection for a brainstem lesion, blackout spells, 
dizziness, vasovagal syncope, and a heart disorder, must be 
denied, under the law and regulations that were in effect 
when it was rendered.  38 C.F.R. § 20.1403(b)(1) (2003).


ORDER

The motion for reversal on the basis of CUE in a February 
1990 decision of the Board denying service connection for a 
brainstem lesion, blackout spells, dizziness, vasovagal 
syncope, and a heart disorder is denied.



                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



